UNION SECURITY INSURANCE COMPANY POWER OF ATTORNEY John Steven Roberts does hereby authorize Jack Ewing, Sun-Jin Moon, Erin Schwerzmann, and/or Jordan Thomsen, individually, to sign as their agent any and all pre-effective amendments and post-effective amendments filed on Form N-6 for the File Numbers listed on Appendix A attached hereto, with respect to Union Security Insurance Company and do hereby ratify such signatures heretofore made by such persons. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney for the purpose herein set forth. By: _/s/ John Steven RobertsDated as of April 1, 2014 John Steven Roberts President and Chief Executive Officer, Director Appendix A Union Security Insurance Company Power of Attorney Dated as of April 1, 2014 Filed on Form N-6 File Numbers: 033-65243 333-69327 033-03919 033-28551 033-48266 UNION SECURITY INSURANCE COMPANY POWER OF ATTORNEY S. Craig Lemasters does hereby authorize Jack Ewing, Sun-Jin Moon, Erin Schwerzmann, and/or Jordan Thomsen, individually, to sign as their agent any and all pre-effective amendments and post-effective amendments filed on Form N-6 for the File Numbers listed on Appendix A attached hereto, with respect to Union Security Insurance Company and do hereby ratify such signatures heretofore made by such persons. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney for the purpose herein set forth. By: _/s/ S. Craig Lemasters Dated as of April 1, 2014 S. Craig Lemasters Director Appendix A Union Security Insurance Company Power of Attorney Dated as of April 1, 2014 Filed on Form N-6 File Numbers: 033-65243 333-69327 033-03919 033-28551 033-48266 UNION SECURITY INSURANCE COMPANY POWER OF ATTORNEY Michael J. Peninger does hereby authorize Jack Ewing, Sun-Jin Moon, Erin Schwerzmann, and/or Jordan Thomsen,individually, to sign as their agent any and all pre-effective amendments and post-effective amendments filed on Form N-6 for the File Numbers listed on Appendix A attached hereto, with respect to Union Security Insurance Company and do hereby ratify such signatures heretofore made by such persons. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney for the purpose herein set forth. By: _/s/ Michael J. PeningerDated as of April 1, 2014 Michael J. Peninger Chairman of the Board Appendix A Union Security Insurance Company Power of Attorney Dated as of April 1, 2014 Filed on Form N-6 File Numbers: 033-65243 333-69327 033-03919 033-28551 033-48266 UNION SECURITY INSURANCE COMPANY POWER OF ATTORNEY Sylvia Wagner does hereby authorize Jack Ewing, Sun-Jin Moon, Erin Schwerzmann, and/or Jordan Thomsen, individually, to sign as their agent any and all pre-effective amendments and post-effective amendments filed on Form N-6 for the File Numbers listed on Appendix A attached hereto, with respect to Union Security Insurance Company and do hereby ratify such signatures heretofore made by such persons. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney for the purpose herein set forth. By: _/s/ Sylvia Wagner Dated as of April 1, 2014 Sylvia Wagner Director Appendix A Union Security Insurance Company Power of Attorney Dated as of April 1, 2014 Filed on Form N-6 File Numbers: 033-65243 333-69327 033-03919 033-28551 033-48266 UNION SECURITY INSURANCE COMPANY POWER OF ATTORNEY Christopher J. Pagano does hereby authorize Jack Ewing, Sun-Jin Moon, Erin Schwerzmann, and/or Jordan Thomsen, individually, to sign as their agent any and all pre-effective amendments and post-effective amendments filed on Form N-6 for the File Numbers listed on Appendix A attached hereto, with respect to Union Security Insurance Company and do hereby ratify such signatures heretofore made by such persons. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney for the purpose herein set forth. By: _/s/ Christopher J. PaganoDated as of April 1, 2014 Christopher J. Pagano Director Appendix A Union Security Insurance Company Power of Attorney Dated as of April 1, 2014 Filed on Form N-6 File Numbers: 033-65243 333-69327 033-03919 033-28551 033-48266 UNION SECURITY INSURANCE COMPANY POWER OF ATTORNEY Miles B. Yakre does hereby authorize Jack Ewing, Sun-Jin Moon, Erin Schwerzmann, and/or Jordan Thomsen, individually, to sign as their agent any and all pre-effective amendments and post-effective amendments filed on Form N-6 for the File Numbers listed on Appendix A attached hereto, with respect to Union Security Insurance Company and do hereby ratify such signatures heretofore made by such persons. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney for the purpose herein set forth. By: _/s/ Miles B. YakreDated as of April 1, 2014 Miles B. Yakre Senior Vice President, Chief Financial Officer and Treasurer, Director Appendix A Union Security Insurance Company Power of Attorney Dated as of April 1, 2014 Filed on Form N-6 File Numbers: 033-65243 333-69327 033-03919 033-28551 033-48266
